United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
INTERNAL REVENUE SERVICE, Cheyenne, )
WY, Employer
)
_________________________________________ )
I.V., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1026
Issued: April 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2010 appellant filed a timely appeal from the September 15, 2009
decision of the Office of Workers’ Compensation Programs affirming the termination of her
medical benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly terminated appellant’s medical benefits effective
May 1, 2009 as her work-related injury ceased without residuals.
FACTUAL HISTORY
On October 6, 2000 appellant, then a 48-year-old senior associate advocate, slipped and
fell on an icy surface while walking toward the entrance of her workplace. The Office accepted
1

5. U.S.C. § 8101 et seq.

her claim for right shoulder strain, cervical strain and thoracic strain. Appellant lost intermittent
time from work and received wage-loss compensation.
Appellant’s attending physician, Dr. Ronald Malm, an osteopath and Board-certified
family practitioner, initially diagnosed cervical and thoracic strain. He subsequently diagnosed
thoracic spine pain, muscle spasm and somatic dysfunction of the thoracic region. Dr. Malm
provided thoracic spine manipulations and recommended exercise.
In January 2005, the Office scheduled a second opinion examination with Dr. Alfred C.
Lotman, a Board-certified orthopedic surgeon. In a February 17, 2005 report, Dr. Lotman noted
the history of injury and treatment. He reviewed appellant’s medical records and set forth his
examination findings, noting that she displayed excessive pain and symptom magnification
findings. Dr. Lotman stated that, while her current diagnosis was strain of the right shoulder and
right thoracic region, there were no clinical objective examination findings supporting such a
diagnosis. He noted minimal objective findings and advised that diagnostic test results were
essentially normal. Dr. Lotman stated that, according to appellant’s history and investigative
findings, her symptomatology should have resolved within six months. He found no objective
findings to support continued residuals related to her work injury and opined that no further
treatment, therapies or assessment were appropriate.
On March 15, 2005 the Office proposed to terminate compensation benefits as the
medical evidence showed that the accepted conditions had ceased without residuals.
Treatment notes from Dr. Malm continued to assess somatic dysfunction of the thoracic
region, muscle spasm and thoracic spine pain. Therapy was provided on an as needed basis and
appellant was to continue her independent exercise program.
By decision dated April 14, 2005, the Office terminated appellant’s compensation
benefits effective April 15, 2005.
On May 9, 2005 appellant requested a hearing. Additional treatment notes from
Dr. Malm and requests for physical therapy and occupational therapy were received. By
decision dated December 19, 2005, an Office hearing representative determined that the case was
not in posture for a hearing. The hearing representative found that Dr. Malm’s treatment notes
supported that appellant had residuals of the work-related conditions as his reports documented
muscle spasms in the T3 through T6 area and, thus, a conflict in medical opinion arose with
Dr. Lotman, the second opinion physician, who opined that she had no residuals based on the
lack of objective findings on examination. The Office hearing representative remanded the case
for the Office to refer her to an impartial medical specialist.2
The Office referred appellant, together with an updated statement of accepted facts and
the medical record, to Dr. Jeffrey J. Sabin, a Board-certified orthopedic surgeon, for an impartial
medical examination. In a January 26, 2006 report, Dr. Sabin reviewed the medical record,
statement of accepted facts and diagnostic studies and noted his findings on examination. He
2

The Office hearing representative found that compensation for wage loss was not an issue as there was no
evidence appellant had filed a claim for wage loss and she was working.

2

noted that appellant’s myofascial pain in the right shoulder and rhomboid area were based on
subjective complaints of pain but there were no objective findings on examination. Dr. Sabin
stated that, based on the medical evidence, it appeared her current condition by her history was
work related as the medical evidence did not reveal that she had similar pain before her injury.
Besides appellant’s history and the consistency of her complaints in the medical evidence, there
were no objective findings for her pain. Dr. Sabin stated that, because of the chronic nature of
her pain, her prognosis for a full recovery was slim and, due to the subjective nature of her
complaints, there was no way to anticipate when her symptoms would or could resolve. He
opined that, since there were subjective complaints without correlative objective findings, there
was no need for further treatment. Dr. Sabin further opined that it was not reasonable for
appellant to continue with therapy indefinitely as there had been no sign that this provided any
relief for or improvement in her pain. He opined that she was able to work eight hours a day
with restrictions based on her subjective complaints.
Additional treatment notes from Dr. Malm were received.
By notice dated February 7, 2006, the Office advised appellant that it proposed to
terminate her compensation benefits as the weight of the medical evidence established that the
accepted conditions had ceased without residuals.
The Office received a March 7, 2006 statement from appellant, along with treatment
notes from Dr. Malm dated January 6 and 27, 2006. Dr. Malm continued to diagnose somatic
dysfunction of the thoracic region, thoracic spine pain and muscle spasm. He provided soft
tissue manipulation and high velocity amplitude manipulation in the thoracic region.
By decision dated March 16, 2006, the Office terminated appellant’s compensation
benefits effective the same day. The decision was addressed to her at an address on Backskin
Trail. On May 2, 2006 the Office received the March 16, 2006 decision from the postal service
with a note that delivery was attempted but the person to whom it was addressed was not known.
In a May 7, 2007 statement, appellant opined that her back pain and spasms were work
related and arose from the work injury. She also noted that her address was Buckskin Trail and
requested the Office to correct its records. Additional statements from appellant concerned
compensation for sick leave, annual leave and leave without pay.3
In reports dated May 7 and October 3, 2007, Dr. Malm advised that appellant continued
to be treated for chronic thoracic spine pain and muscle spasm that she had since her fall at work.
The ongoing treatment for appellant’s chronic back pain included intermittent therapy on an
as needed basis as well as a home exercise program. Dr. Malm stated that the treatment was
necessary to keep her pain at a tolerable level so she could maintain appellant’s current level of
functioning. In several attending physician’s reports from February 23, 2007 to February 1,
2008, he checked a box “yes” that her fall at work caused tenderness in thoracic region, muscle
spasm and somatic dysfunction.

3

The record reflects appellant was filed claims for intermittent wage loss.

3

In a July 12, 2007 attending physician’s report, Dr. W. Carlton Reckling, a Boardcertified orthopedic surgeon, opined with a checkmark “yes” that appellant’s right parascapular
sprain/pain and thoracic pain were caused or aggravated by her fall at work. In his July 30, 2007
report, he noted that she was last seen in February 2001 and that she presented with complaints
of thoracic spine pain she stated was the same as her work injury. Dr. Reckling provided an
assessment of right parascapular strain/pain and thoracic paraspinal pain and opined that it was
reasonable to have some massage and manipulation. He also prescribed a functional capacity
evaluation. On October 9 and 10, 2007 appellant underwent a functional capacity evaluation.
The summary report indicated that her appropriate physical demand level could not be
objectively determined due to self-limiting activities.
The record includes attending physician’s reports and treatment notes from Laura A.
Gervais, a chiropractor, dated January 15, 2008 to March 11, 2009.
On November 4, 2008 the Office acknowledged that appellant did not receive its
March 16, 2007 decision as it was returned as undeliverable. It advised her that another decision
would issue.
In a May 1, 2009 decision, the Office terminated appellant’s compensation benefits
effective the same day. It found the medical documentation submitted since Dr. Sabin’s referee
examination was essentially repetitive and accorded determinative weight to his impartial
medical opinion that all work-related residuals and disability had ceased.
On May 25, 2009 appellant requested a review of the written record. She submitted
evidence previously of record, which included records from Dr. Reckling during the period
November 22, 2000 to March 1, 2001; a May 1, 2001 work capacity evaluation from Dr. Bruce
Lockwood, a Board-certified physiatrist, and a March 1, 2002 attending physician’s report from
Dr. Michael Kaplan, a Board-certified physiatrist. Additional reports from Dr. Gervais were also
received.
In an April 8, 2009 report, Dr. G. Peter Perakos, a Board-certified internist, noted
following appellant’s medical condition for several years. He stated that it was a chronic
relapsing condition which was very susceptible to stressors and, given appellant’s current
workload and work situation, she was experiencing an increase in her symptoms and sequelae of
her medical condition. Dr. Perakos asked that her workload be reduced.
By decision dated September 15, 2009, the Office’s hearing representative affirmed the
May 1, 2009 decision.
LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.4 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate

4

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.7
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.9
ANALYSIS
The Office found that a conflict in medical opinion evidence arose between appellant’s
attending physician, Dr. Malm, and the Office referral physician, Dr. Lotman, as to whether
appellant had any continuing residuals or disability causally related to her accepted conditions of
right shoulder strain, cervical strain and thoracic strain and whether further treatment was
necessary. Dr. Malm documented muscle spasm in the thoracic area and opined osteopathic
treatment and an independent exercise program were necessary. Dr. Lotman opined that there
were no objective findings to support continued residuals related to the work injury. The Office
referred appellant to Dr. Sabin for an impartial medical examination. It relied on his opinion to
find that she had no continuing residuals of her October 6, 2000 work injury.10
The Board finds that Dr. Sabin’s referee opinion does not clearly resolve the issue of
whether appellant has residuals of her October 6, 2000 work injury. Dr. Sabin noted that her
current condition of chronic pain was work related due to her medical history and the
consistency of her complaints in the medical evidence. However, he also stated that, since there
were no objective findings for appellant’s pain, there was no need for further treatment.
Dr. Sabin did not explain this apparent inconsistency. His opinion is equivocal and
unrationalized on the issue of whether appellant still has residuals of the accepted right shoulder
strain, cervical strain or thoracic strain and whether further treatment or therapy are warranted.
5

Id.

6

Roger G. Payne, 55 ECAB 535 (2004).

7

Pamela K. Guesford, 53 ECAB 726 (2002).

8

5 U.S.C. § 8123(a).

9

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

10

The Board notes that entitlement to wage-loss compensation benefits is not an issue as appellant was not in
receipt of wage-loss compensation.

5

Dr. Sabin’s opinion is not dispositive on the compensation issue presented and is not entitled to
special weight.
The Board notes that Dr. Sabin’s January 26, 2006 report was over three years old at the
time the Office terminated benefits on May 1, 2009. The Board has considered the age of
a medical evaluation as a factor to be considered when the Office modifies benefits.11 The
Office did not attempt to obtain a current report from Dr. Sabin or one which clarified the
apparent discrepancy in his January 26, 2006 report before terminating benefits.12 As
Dr. Sabin’s report is insufficient to resolve the conflict in the medical evidence, the Office did
not meet its burden of proof to terminate appellant’s medical compensation benefits.
CONCLUSION
The Board finds that the Office has not met its burden of proof to terminate appellant’s
medical compensation benefits effective May 1, 2009.

11

See e.g., Keith Hanselman, 42 ECAB 680 (1991) (a report almost two years old was deemed an invalid basis
for a disability determination or loss of wage-earning capacity decision); Anthony Pestana, 39 ECAB 980 (1988) (a
three-year-old medical report was not reasonably current for purposes of a wage-earning capacity determination).
See also Ellen G. Trimmer, 32 ECAB 1878 (1981) (the passage of time lessens the relevance of work tolerance
limitations).
12

I.H., Docket No. 08-1352 (issued December 24, 2008) (when the Office secures an opinion from an impartial
medical specialist for the purpose of resolving a conflict in the medical evidence and the opinion from the specialist
requires clarification or elaboration, it has the responsibility to secure a supplemental report from the specialist for
the purpose of correcting a defect in the original report).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 15, 2009 is reversed.
Issued: April 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

